DETAILED ACTION
This Action is in response to the Amendment for Application Number 16915514 received on 2/23/2022.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation, “wherein the recording server further performs” which appears to include a minor typographical error, as the preceding claims do not recite any steps performed by the recording server. The limitation will be interpreted to recite, “wherein the recording server performs”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is directed to a system comprising a server, in which the server establishes the two recited communications.  While the claim is directed to the system comprising the server, the newly added limitation are specific to the details of the “conferencing entity node”.  However, as noted above, the recited system only comprises the server which performs the steps of establishing the communications between the nodes.  The recited conferencing entity node is not claimed as part of the system.  That is, the system as claimed does not comprise the conferencing entity node.  The conferencing entity node is further defined by the amendment as having an address on the network and “aggregating each of the first set of nodes such that, a second message, when sent from the additional endpoint to the conferencing entity is forwarded to each member of the first set of nodes, and the second message, when originated from one of the first set of nodes is provided to the conferencing entity and sent therefrom to the additional endpoint and the remaining ones of the first set of nodes and any message from one of the first set of nodes sent via the first communication remains excluded from being sent to the additional endpoint”.  
Since the system as claimed does not comprise the conferencing entity node, it is unclear how the limitations describing the conferencing entity node further limits the claimed system.
	Claim 19 is rejected for the same reasons above as having substantially similar limitations, in that the newly added limitation further describes the functionality of the conferencing entity node, and not with respect to either recited “means” of the system.  Since the system as claimed does not comprise the conferencing entity node, it is unclear how the limitations describing the conferencing entity node further limits the claimed system.
Claims 2-10, and 20 are rejected for the same reasons above by virtue of their dependencies to claims 1 and 19.
For examination purposes, the claims will be interpreted as the system comprising the conferencing entity node.

Claims 1, 11, and 19 recite the limitation "the conferencing entity" twice in the newly added limitations.  As the only previous recitation recites “a conferencing entity node”, there is insufficient antecedent basis for this limitation in the claim.  
Claims 2-10, 12-18 and 20 are rejected for the same reasons above by virtue of their dependencies to claims 1, 11 and 19.

Claim 4, as amended, recites “The system of claim 3, wherein the recording server further performs [limitations]”.  That is, the functionality specified in claim 4, as amended, is not performed by the server of the claimed system, but now, by the “recording server”.  As the recording server is not recited as part of the claimed system, it is unclear how the limitations performed by the recording server of claim 4, further limit the claimed “system”.  Claim 5 is rejected for the same reasons above by virtue of its dependencies to claim 4.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 11-12, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soroker et al. (US 10999089).

Regarding claim 1, Soroker disclosed a system, comprising: 
a server (Soroker, col. 13, lines 53-55, “server”; Fig 2B, 230) comprising at least one processor comprising instructions maintained in a non-transitory memory (col. 18, lines 12-20, Soroker disclosed embodiments directed to a “ a computer program product (e.g., nonvolatile memory device), which includes a machine or computer-readable medium having stored thereon, instructions which may be executed by a computer (or other electronic device) that includes a computer processor circuit to perform these operations/activities”); 
a network interface to a network (col. 9, lines 56-65, Soroker disclosed “the VoIP system includes a VoIP communication server 110 configured to provide VoIP communication for a plurality of endpoint devices 152, 154, 156, 162, 164, and 166 connected in one or more data networks 130 and 140“;  As the VoiP server provides communication services over a network, the VoIP server contains a network interface to interface with the network;  See also col. 18, lines 21-67 defining hardware and software circuitry of the VoIP server for establishing communication sessions); 
wherein the server performs: 
establishing a first communication between a first set of nodes comprising a plurality of endpoints wherein a first message from any one of the plurality of endpoints is provided to each of the first set of nodes, exclusively (Soroker, col. 5, line 51 through col. 6, line 6, Soroker disclosed, "each team may have chat rooms (plural) established to facilitate communication among the team members";  Such is further evident at col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  Soroker therefore provides an explicit teaching that a team of members may be in both a chat room and a conference/video call, by stating specifically that they may connect in a chat room "during the conference/video call"; In this embodiment, the conference/video call is reasonably interpreted as the first communication in which messages are posted to the team members within the chat exclusively;  Further evidence of establishing communication is at col. 13, lines 53-55, “server”; Fig 2B, 230, col. 5, lines 51-55, Soroker disclosed the establishment of chat rooms to facilitate communication; col. 4, lines 15-67, in which Soroker disclosed the teachings to be with respect to various forms of communication including chat rooms, chat and/or text message communication, Instant Messaging, IRC, web based chat, and col. 5, lines 1-5, VoIP, email, texting, PSTN, instant messaging, among others); and 
while the first communication is established, establishing a second communication between a second set of nodes (Soroker, col. 5, line 51 through col. 6, line 6, Soroker disclosed a Team may have multiple communications, such as “chat rooms”, established, and therefore one is established while another is established;  Also col. 9, line 4-24, Soroker provides an explicit example of establishing a chat “during” a conference/video call, and therefore disclosed a Team able to establish two separate communications at the same time; col. 6, lines 47 through col. 7, line 3, Soroker disclosed, while any of the chats are established, providing the ability to form a “communication bridge” between such existing chats in order to facilitate communication between the existing disparate chat rooms, “Once such communication bridge is formed, chat messages can be disseminated in real-time or near real-time between chat rooms that are connected via the communication bridge”;  See col. 6, lines 25-45 explaining the disparate chats;  The existing chat(s) being bridged amounts to the establishing of a second communication while the first communication is established;  Therefore Soroker disclosed the ability for a team in a first communication, such as the above established conference/video call, to also establish a separate chat room, with the ability to bridge the chat room with another chat room, amounting to the claimed second communication),
comprising an additional endpoint (Soroker, col. 6, lines 48-67, Soroker provides a specific example to which the formation of the communication bridge provides connectivity between the endpoints that are chatting using Google Hangouts, with endpoints that are chatting using Slack;  As such, the communication bridge facilitates communication between the first chat i.e. Google Hangouts chat room endpoints with an additional endpoint that is using Slack; “users of Google Hangouts” and “users of Slack”)
 and a conferencing entity node, the conferencing entity node having an address on the network for sending and receiving messages thereon (col. 7, lines 30-46; Soroker disclosed the creation of a communication bridge by creating a portal and sharing the portal URL with various team members, used to form a communication bridge with a particular chat room, and which is associated with a particular URL;  The users access the portal/URL in order to send messages between the disparate chat rooms; Soroker at col. 5, lines 69-65, disclosed a member of a Team connecting to the portal via the URL;  See also col. 6, lines 7-16, involving the Team members in one chat room connecting via the URL to another chat room) and
aggregating each of the first set of nodes (Soroker, col. 6, lines 48-67, Soroker provides a specific example to which the formation of the communication bridge provides connectivity between the endpoints that are chatting using Google Hangouts, with endpoints that are chatting using Slack, thereby aggregating the sets of nodes of the chats)
 such that, a second message, when sent from the additional endpoint to the conferencing entity is forwarded to each member of the first set of nodes (Soroker, col. 6, lines 6-16, “When team members of a first chat room connect to the portal of a second chat room via the URL of the respective portal, a communication bridge is formed between the first chat room and the second chat room and messages posted in one of the chat rooms will be posted to the other chat room.”; See also, col. 13, lines 25-36 which further discloses messages being sent to end users of both chat rooms;  As such the messages from either chat posted to the conference entity are posted to the other chats associated with the conference entity), and 
the second message, when originated from one of the first set of nodes is provided to the conferencing entity and sent therefrom to the additional endpoint and the remaining ones of the first set of nodes (Soroker, col. 6, lines 6-16, “When team members of a first chat room connect to the portal of a second chat room via the URL of the respective portal, a communication bridge is formed between the first chat room and the second chat room and messages posted in one of the chat rooms will be posted to the other chat room.”; See also, col. 13, lines 25-36 which further discloses messages being sent to end users of both chat rooms;  As such the messages from either chat posted to the conference entity are posted to the other chats associated with the conference entity) and 
any message from one of the first set of nodes sent via the first communication remains excluded from being sent to the additional endpoint (Soroker, col. 5, line 51 through col. 6, line 6, Soroker disclosed, "each team may have chat rooms (plural) established to facilitate communication among the team members";  Such is further evident at col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  Soroker therefore provides an explicit teaching that a team of members may be in both a chat room and a conference/video call, by stating specifically that they may connect in a chat room "during the conference/video call"; In this embodiment, the conference/video call is reasonably interpreted as the first communication in which the team members may exclusively send messages to one another;  That is, the messages of the Team’s conference/video chat are separate from the Team’s chat room that is bridged with another chat room of another team, and therefore the messages in the conference/video communication remain exclusive).
Claim 11 recites a method with limitations that are substantially similar to the limitations of claim 1.  As the above rejection of claim 1 shows the prior art reference disclosing these steps performed in the system, claim 11 is rejected under the same rationale applied above.

Regarding claims 2 and 12, Soroker disclosed the system of claim 1, wherein the first communication differs from the second communication with respect to at least one of a communication host utilized, a message format, a message protocol, a communication setup protocol, security protocol, encryption, or a type of message comprising voice or text (Soroker, col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  Therefore, Soroker disclosed the conference/video call format different from the chat room format;  Furthermore, it is evident that such is only an example and that by Soroker explicitly disclosing that communication may be desired in different formats, and Soroker explicitly disclosed multiple formats, that the example is not the only embodiment disclosed by Soroker; See col. 6, lines 27-48, Soroker disclosed, “Disparate (e.g., different) chat rooms can use different application programming interfaces (APIs), and each API can differ significantly in terms of communication protocols used. Examples of communication protocols used in chat rooms include webhooks, websockets, hypertext transfer protocol long-polling, and extensible messaging and presence protocol (XMPP), among others. For instance, Slack can use websockets whereas Google Hangouts can use XMPP. Disparate chat rooms may differ in other regards. For instance, each respective type of chat room may differ in terms of transport protocol used, message format used, authentication procedures used, and/or other features. The VoIP server can maintain a set of programming instructions for translating chat messages received from Slack (using websockets) to chat messages compatible with Google Hangouts (using XMPP). In another illustration, the VoIP server can maintain a set of programming instructions for translating chat message received from Skype into chat messages compatible with Fleep, each having different APIs and perhaps using different communication protocols”;  Therefore the facilitating of communication between such chat rooms involves communications being different as such.). 

Regarding claim 3, Soroker disclosed the system of claim 1, including wherein the first set of nodes comprises a recording server (Soroker col. 17, lines 37-40, Soroker disclosed a database management system implemented at least at least in part by the VoIP server, which stores metadata and chat information for retaining; See also col. 6, lines 39-50, VoIP server can maintain programming instructions, and therefore records such instructions;  As such, the server of Soroker reasonably amounts to a “recording” server as claimed).
	
Regarding claim 6, Soroker disclosed the system of claim 3, wherein the second communication occurs during the first communication (Soroker, col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  col. 6, lines 47 through col. 7, line 3, Soroker disclosed, while any of the chats are established, providing the ability to form a “communication bridge” between such existing chats in order to facilitate communication (i.e. establish a second communication) between the existing disparate chat rooms, “Once such communication bridge is formed, chat messages can be disseminated in real-time or near real-time between chat rooms that are connected via the communication bridge”;  See col. 6, lines 25-45 explaining the disparate chats;  The existing chat(s) being bridged amounts to the establishing of a second communication while the first communication is established;  col. 6, lines 6-16, “When team members of a first chat room connect to the portal of a second chat room via the URL of the respective portal, a communication bridge is formed between the first chat room and the second chat room and messages posted in one of the chat rooms will be posted to the other chat room.”).

Regarding claim 19, Soroker disclosed a system, comprising: 
	means to establish a first communication between a first set of nodes comprising a plurality of endpoints, wherein a first message from any member of the first set of nodes is provided to all other members of the first set of nodes, exclusively (Soroker, col. 5, line 51 through col. 6, line 6, Soroker disclosed, "each team may have chat rooms (plural) established to facilitate communication among the team members";  Such is further evident at col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  Soroker therefore provides an explicit teaching that a team of members may be in both a chat room and a conference/video call, by stating specifically that they may connect in a chat room "during the conference/video call"; In this embodiment, the conference/video call is reasonably interpreted as the first communication in which messages are posted to the team members within the chat exclusively;  Further evidence of establishing communication is at col. 13, lines 53-55, “server”; Fig 2B, 230, col. 5, lines 51-55, Soroker disclosed the establishment of chat rooms to facilitate communication; col. 4, lines 15-67, in which Soroker disclosed the teachings to be with respect to various forms of communication including chat rooms, chat and/or text message communication, Instant Messaging, IRC, web based chat, and col. 5, lines 1-5, VoIP, email, texting, PSTN, instant messaging, among others); and 
means to, while the first communication is established, establish a second communication between a second set of nodes (Soroker, col. 5, line 51 through col. 6, line 6, Soroker disclosed a Team may have multiple communications, such as “chat rooms”, established, and therefore one is established while another is established;  Also col. 9, line 4-24, Soroker provides an explicit example of establishing a chat “during” a conference/video call, and therefore disclosed a Team able to establish two separate communications at the same time; col. 6, lines 47 through col. 7, line 3, Soroker disclosed, while any of the chats are established, providing the ability to form a “communication bridge” between such existing chats in order to facilitate communication between the existing disparate chat rooms, “Once such communication bridge is formed, chat messages can be disseminated in real-time or near real-time between chat rooms that are connected via the communication bridge”;  See col. 6, lines 25-45 explaining the disparate chats;  The existing chat(s) being bridged amounts to the establishing of a second communication while the first communication is established;  Therefore Soroker disclosed the ability for a team in a first communication, such as the above established conference/video call, to also establish a separate chat room, with the ability to bridge the chat room with another chat room, amounting to the claimed second communication),
comprising an additional endpoint (Soroker, col. 6, lines 48-67, Soroker provides a specific example to which the formation of the communication bridge provides connectivity between the endpoints that are chatting using Google Hangouts, with endpoints that are chatting using Slack;  As such, the communication bridge facilitates communication between the first chat i.e. Google Hangouts chat room endpoints with an additional endpoint that is using Slack; “users of Google Hangouts” and “users of Slack”) 
and a conferencing entity node, the conferencing entity node having an address on the network for sending and receiving messages thereon (col. 7, lines 30-46; Soroker disclosed the creation of a communication bridge by creating a portal and sharing the portal URL with various team members, used to form a communication bridge with a particular chat room, and which is associated with a particular URL;  The users access the portal/URL in order to send messages between the disparate chat rooms; Soroker at col. 5, lines 69-65, disclosed a member of a Team connecting to the portal via the URL;  See also col. 6, lines 7-16, involving the Team members in one chat room connecting via the URL to another chat room) and
aggregating each of the first set of nodes (Soroker, col. 6, lines 48-67, Soroker provides a specific example to which the formation of the communication bridge provides connectivity between the endpoints that are chatting using Google Hangouts, with endpoints that are chatting using Slack, thereby aggregating the sets of nodes of the chats)
such that, a second message, when sent from the additional endpoint to the conferencing entity is forwarded to each member of the first set of nodes (Soroker, col. 6, lines 6-16, “When team members of a first chat room connect to the portal of a second chat room via the URL of the respective portal, a communication bridge is formed between the first chat room and the second chat room and messages posted in one of the chat rooms will be posted to the other chat room.”; See also, col. 13, lines 25-36 which further discloses messages being sent to end users of both chat rooms;  As such the messages from either chat posted to the conference entity are posted to the other chats associated with the conference entity), and 
any message from one of the first set of nodes sent via the first communication remains excluded from being sent to the additional endpoint (Soroker, col. 5, line 51 through col. 6, line 6, Soroker disclosed, "each team may have chat rooms (plural) established to facilitate communication among the team members";  Such is further evident at col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  Soroker therefore provides an explicit teaching that a team of members may be in both a chat room and a conference/video call, by stating specifically that they may connect in a chat room "during the conference/video call"; In this embodiment, the conference/video call is reasonably interpreted as the first communication in which the team members may exclusively send messages to one another;  That is, the messages of the Team’s conference/video chat are separate from the Team’s chat room that is bridged with another chat room of another team, and therefore the messages in the conference/video communication remain exclusive).

the second message, when originated from one of the first set of nodes is provided to the conferencing entity and sent therefrom to the additional endpoint and the remaining ones of the first set of nodes (Soroker, col. 6, lines 6-16, “When team members of a first chat room connect to the portal of a second chat room via the URL of the respective portal, a communication bridge is formed between the first chat room and the second chat room and messages posted in one of the chat rooms will be posted to the other chat room.”; See also, col. 13, lines 25-36 which further discloses messages being sent to end users of both chat rooms;  As such the messages from either chat posted to the conference entity are posted to the other chats associated with the conference entity) and 
wherein the first communication differs from the second communication with respect to at least one of a communication host utilized, a message format, a message protocol, a communication setup protocol, security protocol, encryption, or a type of message comprising voice or text (Soroker, col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  Therefore, Soroker disclosed the conference/video call format different from the chat room format;  Furthermore, it is evident that such is only an example and that by Soroker explicitly disclosing that communication may be desired in different formats, and Soroker explicitly disclosed multiple formats, that the example is not the only embodiment disclosed by Soroker; See col. 6, lines 27-48, Soroker disclosed, “Disparate (e.g., different) chat rooms can use different application programming interfaces (APIs), and each API can differ significantly in terms of communication protocols used. Examples of communication protocols used in chat rooms include webhooks, websockets, hypertext transfer protocol long-polling, and extensible messaging and presence protocol (XMPP), among others. For instance, Slack can use websockets whereas Google Hangouts can use XMPP. Disparate chat rooms may differ in other regards. For instance, each respective type of chat room may differ in terms of transport protocol used, message format used, authentication procedures used, and/or other features. The VoIP server can maintain a set of programming instructions for translating chat messages received from Slack (using websockets) to chat messages compatible with Google Hangouts (using XMPP). In another illustration, the VoIP server can maintain a set of programming instructions for translating chat message received from Skype into chat messages compatible with Fleep, each having different APIs and perhaps using different communication protocols”;  Therefore the facilitating of communication between such chat rooms involves communications being different as such.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soroker et al. (US 10999089) in view of Ryan et al. (US 20080256190) and further in view of Ryan et al. (US 20090024932), referred to by Ryan’932.

Regarding claims 4, 13, and 20, Soroker disclosed the system of claim 3, including wherein both teams own a copy of the communication record (i.e., chat history), and each team controls access to their side of the shared communication environment” (Soroker, col. 13, lines 9-20 and 45-53), and further suggests the providing of transcription services (Soroker, col. 12, lines 55-65).
Soroker did not explicitly disclose wherein the recording server further performs: 
recording the communications of both the first communication and the second communication; 
providing access, to each participant of each of the first set of nodes and omitting access to the participant of the additional endpoint, to enable access to the recording of the first communication and the second communication; and 
providing access, to a participant of the additional endpoint, to enable access to the recording of the second communication and omitting access to the recording of the first communication by the additional endpoint.
Ryan disclosed a recording server recording the communications of both the first communication and the second communication (Ryan, [0024], Ryan explicitly disclosed “While for purposes of concise illustration only two instant messaging session participants and associated client computer systems are shown in FIG. 1, it should be recognized that the present invention is applicable to instant messaging sessions and underlying systems to support such sessions involving any specific number of participants and associated client computer systems.”;  It is therefore evident that the teachings of Ryan apply to multiple sessions; [0027] Ryan disclosed a server saving session transcript(s) in a log file); 
providing access, to each participant of each of the first set of nodes and omitting access to the participant of the additional endpoint, to enable access to the recording of the first communication and the second communication and providing access, to a participant of the additional endpoint, to enable access to the recording of the second communication and omitting access to the recording of the first communication by the additional endpoint (Ryan, [0005], Ryan disclosed for each communication session, the initiator has the ability to enforce a “session lock feature” to which the entire contents of a session transcript is locked, such that only participants that are provided the key by the locking user can view the saved session transcript;  [0032] Ryan disclosed the session transcript(s) are saved to the log file in a format allowing a participant or other user to subsequently open the log file and view the session transcript; [0033] Ryan disclosed that the transcript may be partly or completely locked content that cannot be accessed without permission, i.e. without being provided the key by the initator of the chat session).  
Ryan therefore disclosed the option for a user/initiator in each chat session to control access to the chat session’s transcript, by having control over providing the key to whichever desired participants or users.  It is clearly evident that such provides for control over which users have access, and which do not have access (“omitting”, as claimed).  It is therefore evident that the teachings of Ryan include the embodiment in which the users of a first chat are provided access to their own transcript, excluding all other users/non-participants from having such access (i.e. users from other chat sessions), as well as users of a second chat allowing for access to the their transcript by both participants and other users, such as users of the first chat session.  The providing of particular access to only those users/participants desired via the key includes omitting access of the transcript to those not provided the key, as the key locks out all others from accessing the transcript.
One of ordinary skill in the art would have been motivated to combine the teachings of Soroker and Ryan as they both relate to communication sessions between participants communicating over a network, and as such are within similar environments.  Furthermore, as noted above, Soroker explicitly suggests each team (i.e. each chat room) controls access to their side of the shared communication environment” (Soroker, col. 13, lines 9-20 and 45-53) and Ryan explicitly provides a way for such control.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Ryan within the teachings of Soroker in order to provide the participants of Soroker with the additional transcript features of Ryan thereby providing the participants of Soroker with additional control for how the transcripts are saved and accessed (Ryan, [0004]) while at the same time, providing additional security in terms of limiting access to such transcripts as desired by the participants of each chat, thereby making the system more desirable to use by its customers.
	As the combination of Soroker and Ryan disclosed users such as a chat session initiator making the transcripts available to the participants by use of a key, it is evident that such would require the initiator to be able to differentiate between such participants (Ryan, [0005], [0032]).
However the combination did not explicitly recite participants to be identified by their respective addresses.
	In an analogous art, Ryan’932 disclosed an instant messaging system in which participants are referred to by their respective IM addresses, which is depicted in Fig. 1, 16, and described in paragraph [0019], such as “session participant cortd@host.com”.  As such, Ryan’932 provides evidence that it was well known in the art at the time the invention was filed to identify participants by their respective addresses within instant messaging systems.
	One of ordinary skill in the art would have been motivated to combine the teachings of Soroker/Ryan with Ryan’932 as they provide teachings with respect to instant messaging systems, and as such they are within similar environments.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the use of IM addresses of Ryan’932 within the combined teachings of Soroker/Ryan in order to allow for the users/initiators of Soroker/Ryan to identify participants within the instant messaging system, thereby improving upon the efficiency of controlling access to users of the instant messaging system, making the system more desirable to use by its customers.

Regarding claims 5 and 14, Soroker, Ryan, and Ryan’932 disclosed the system of claim 4, wherein the recording is a textual transcription (Soroker, col. 4, lines 20-25 and col. 13, lines 10-13, 40-53, Soroker disclosed a copy of the chat history for chats that involve textual chats; Ryan, [0064], Ryan disclosed utilizing a rich text viewer for presenting the contents of the session transcript;  As such the transcript is a textual transcription).  See motivation above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Soroker et al. (US 10999089) in view of Katis et al. (US 20160373388).

Regarding claims 7 and 15, Soroker disclosed the system of claim 1.  
Soroker did not explicitly disclose wherein the server further performs:
receiving a message draft from one of the first set of nodes;
causing a prompt to be presented on the one of the first set of nodes to select a destination comprising the first communication or the second communication; 
upon receiving a reply to the prompt indicating the first communication, sending the message draft to the first set of nodes; and
upon receiving the reply to the prompt indicating the second communication, sending the message draft to the second set of nodes.
In an analogous art, Katis disclosed receiving a message draft from one of the first set of nodes (Katis, [0006] “an email is created from an existing account”);
causing a prompt to be presented on the one of the first set of nodes to select a destination comprising the first communication or the second communication (Katis, [0006] “the user is then prompted to enter the email address of the intended recipients” which may be recipients for which the user may have existing chats); 
upon receiving a reply to the prompt indicating the first communication, sending the message draft to the first set of nodes (Katis, [0006], Upon a selection of a recipient, the content is sent to the existing chat); and
upon receiving the reply to the prompt indicating the second communication, sending the message draft to the second set of nodes(Katis, [0006], Upon a selection of a recipient, the content is sent to the existing chat).
One of ordinary skill in the art would have been motivated to combine the teachings of Soroker and Katis as they both relate to messaging within chat environments and as such are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the messaging features of Katis within the teachings of Soroker in order to provide the users of Soroker with additional features for sharing content within ongoing chats, thereby making the system more desirable to use.

Claims 8-10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Soroker et al. (US 10999089) in view of Avaya (“Instant Messaging Client Setup and Operation”, 2010).

Regarding claims 8 and 16, Soroker disclosed the system of claim 1, wherein the server performs the establishing of the second communication between the second set of nodes comprising the additional endpoint and the conferencing entity node (Soroker, col. 6, lines 47 through col. 7, line 3 and col. 7, lines 30-46, as explained in the above rejection of claim 1).	
While Soroker disclosed the ability to initiate the second communication Soroker did not explicitly disclose such by formatting an invitation message to join a conference;
sending the invitation message to the additional endpoint; and
upon receiving indicia of acceptance in response to the invitation message, establishing the second communication.
In an analogous art, Avaya disclosed formatting an invitation message to join a conference, sending the invitation message to the additional endpoint; and upon receiving indicia of acceptance in response to the invitation message, establishing the second communication (Avaya, pages 39-41, Avaya disclosed sending an invitation message to endpoints in order to form a chat session, in which multiple contacts can be invited, to which upon accepting the invite, the new communication chat room is established between the user(s) that accept and the user(s) already joined, such as the initiating user).
One of ordinary skill in the art would have been motivated to combine the teachings of Soroker and Avaya as they both relate to the initiating of conferencing chat rooms such as via instant messaging, and as such are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the invitation technique of Avaya within the teachings of Soroker in order to provide users with a more personalized manner for initiating conversations, thereby making the system more desirable to use by its customers.

Regarding claims 9 and 17, Soroker and Avaya disclosed the system of claim 8, wherein the server performs formatting the invitation message (Avaya, pages 39-41) further comprising automatically inserting previously determined text (Avaya, page 39-40, Avaya disclosed, “When you drop the contact in the Chat window the Invite dialogue will appear. The invitee‟s address will already be entered. Insert text in Message field if necessary and then click Invite”, to which you can include an optional message;  By clicking invite, the system automatically inserts the previously determined text written by the inviter).  See motivation above.

Regarding claims 10 and 18, Soroker and Avaya disclosed the system of claim 8, wherein the server performs formatting the invitation message further comprising:
causing at least one of the first set of nodes to present a prompt to provide indicia of the conferencing entity node (Avaya, page 38, Avaya disclosed entering in information about the chat room being created); and
in response to receiving a response to the prompt to identify the conferencing entity node, formatting the invitation to indicate the invitation is from the indicia of the conferencing entity node (Avaya, pages 39-41, Avaya’s invitation is from the chat room created, and indicated as shown in the figures). See motivation above.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Examiner would like to note that, while the above rejection still relies Soroker et al. (US 10999089), the grounds of rejection have changed, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).  Therefore, Applicant’s arguments with respect to the previous interpretations of Soroker are moot.
Regardless of such, with the interest in expediting prosecution, the Examiner provides the following response to such arguments in order to assist Applicant.
Applicant asserts that claims 1, 11, and 19 "require[s] that another node ("additional endpoint") that is not included in the first communication has communications provided to each member of the first set of nodes, and a message sent by one of the first set of nodes is provided to each remaining member of the first set of nodes and the additional endpoint, but only when such a message is sent via the second communication.  Otherwise, the message is excluded from the additional endpoint" [Response, 9].
Applicant further asserts, "Soroker may omit or pause (see, Soroker col. 7, lines 50-53) the communication bridge and thereby exclude the second chat room, but in doing so, pauses all messages.  In contrast, what is claimed is maintaining the communication so that the additional endpoint may continue to communicate with the conference entity, and thereby still able to communicate with each of the first set of nodes, and vice versa, via the second communication which is maintained during the first communication that excludes the additional endpoint" [Response, 10].
Examiner respectfully disagrees.
With respect to the above 35 USC 112 rejections, the scope of the added limitations are unclear as to how they further limit the system claims 1 and 19.  Specifically, while these claims are each directed to a system, the added limitations appear to further describe functionality with regards to the conferencing entity node, which is not claimed as part of the recited system.
Regardless of such, with respect to Applicant’s above argument and the updated rejection, Examiner notes that the teachings of Soroker disclosed a Team may have multiple chat rooms, and provides an explicit example in which a Team is in a first established communication such as a conference/video call, and establishes a second communication “during” the first communication (Soroker, col. 5, line 51 through col. 6, line 6, Soroker disclosed, "each team may have chat rooms (plural) established to facilitate communication among the team members";  and col. 9, line 4-24, “during”).  In the embodiment that this second communication involves a bridge to another chat room, the messages from the endpoints in the other chat room are sent to the first nodes through the second communication, and only the second communication, since the established conference/video call is separate.
Examiner notes that independent claims 1, 11, and 19 do not functionally tie the established first and second communications other than the recitation that the second communication is established while the first communication is established.  The claims do not require any integration between the two communications, and therefore do not distinguish from the embodiment that a Team can be in two separate established communications.
Claim 11 is directed to a method containing contingent limitations.  The contingent limitations include, “such that, a second message, when sent from the additional endpoint to the conferencing entity is forwarded to each member of the first set of nodes, and the second message, when originated from one of the first set of nodes is provided to the conferencing entity and sent therefrom to the additional endpoint and the remaining ones of the first set of nodes”.
MPEP 2111.04, Section II recites, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”
With regards to the above contingent limitations of claim 11, the claimed invention may be practiced without either condition happening, as there is no requirement for the second message to be sent/originated.  As such, the associated steps recited in the contingent limitations are not required by the broadest reasonable interpretation of the claim.
With respect to dependent claim 4, Applicant does not appear to present any substantive arguments to distinguish the limitations of the claim from the cited prior art relied upon in the rejection.  Instead, Applicant merely: (1) reproduces the portions of the cited reference relied upon by the Examiner, and (2) asserts that the language of the claim is not taught (“Such a teaching fails to disclose that which is claimed”).
Therefore, the Applicant does not appear to rebut the Examiner’s rejection of the claim with any persuasive analysis.  Instead, Applicant grounds their argument on a conclusory assertion.  This form of argument is wholly ineffective in demonstrating error in the Examiner’s prima facie case to establish the patentability of the claims.  See Ex parte Belinne, No. 2009-004693, slip op. at 7-8 (BPAI Aug 10, 2009)(informative), available at http://www.uspto.gov/web/offices/dcom/bpai/its/fd09004693.pdf
	Examiner further notes that a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference does not comply with the requirements of 37 C.F.R. 1.111(b).
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.

Conclusion                                                                                                                                                                                     
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL: Finnegan, Matthew, Computerworld, “Slack embraces email to bridge chat app gap”, which disclosed an “email bridge” to allow communication with users that use only email.
Soroker et al. (US 10594502) disclosed communication bridging among disparate platforms.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419